DETAILED ACTION
This final office action is in response to claims filed 01/07/2021.
Claims 1, 8, 12, and 18 have been amended. Claim 22 has been added. Claims 5-7 and 16 have been cancelled. Claims 1, 3-4, 8-12, 14-15, 17-18, and 21-22 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2020, 01/25/2021, 03/01/2021, and 03/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claim they are moot in view of the new grounds of rejection presented in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 8-9, 11-12, 14, 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gil, “How to teach Siri your family and friends relationships”, Published 08/01/2013 in view of Gruber (US 2013/0275164).
Regarding Independent Claim 1,
Gil teaches a method comprising:
receiving, by an assistant executing at one or more processors, an indication of an initial user input that is indicative of an initial conversation between a user of a computing device and the assistant (Page 2: a user is able to access Siri and begin a conversation by entering a command);
parsing, by the assistant, the initial user input to identify an initial command (Page 2: the screenshot displays a reply from Siri in response to the user’s command);
identifying, by the assistant, based on the initial user input, an initial reference to personal information, wherein the initial reference to personal information includes a generic descriptor of an additional user, and wherein the additional user is in addition to the user (Page 2: the command entered by the user is a request to call the user’s mom; according to the dialog flow shown in the screenshot Siri is unware of who the user’s mom is);
(Page 2: Siri could not find a record of the user’s mom);
in response to identifying the initial reference to personal information:
generating, by the assistant, a request for additional user input, receiving, by the assistant, an indication of the additional user input, wherein the additional user input identifies a contact entry of the user to be associated with the generic descriptor of the additional user (Page 2: Siri requests the name of the user’s mom; the user then answers that the name of their mom as Maman);
and generating, by the assistant and based on the additional user input, a personal record associated with the user that stores the personal information as a value that is specific to the user, wherein generating the personal record that stores the personal information as the value that is specific to the user comprises storing an association of the generic descriptor to the identified contact entry of the user (Page 2: Siri asks the user if they would like to associate Maman with mother; after the user provides confirmation a relationship is created that associates mother with Maman);
and in response to identifying the value that is specific to the user, executing, by the assistant, based on the value, the initial command (Page 2: after confirming that mother is associated with Maman, Siri states that the user’s mother will be called), wherein executing the initial command comprises:
(Page 2: in the screen shot displaying the dialog flow Siri indicates that the user’s mother is being called. Although it is not explicitly stated that Siri has executed an application stored on the smartphone it is obvious that a telephone application would have been used);
and subsequent to executing the initial command:
receiving, by the assistant, an indication of subsequent user input that includes (a) a subsequent command that is the same as the initial command, and (b) a subsequent reference to the generic descriptor; and in response to determining the personal record includes the stored association of the generic descriptor to the identified contact entry of the user: causing the given application to execute the at least one action associated with the subsequent command using the value that is specific to the user (Page 2: directly below the screenshot it is implied that after the user has performed the steps of teaching Siri about the user’s mother, anytime Siri is activated and the phrase “Call my mom” is entered, Siri will understand the user’s intent is to call Maman).
	Gil does not teach:
determining, by the assistant, whether the initial user input is a public request or a personal request based on parsing the initial user input;
in response to determining that the initial user input is a public request based on parsing the initial user input:

in response to determining that the initial user input is a personal request based on parsing the initial user input:
identifying, by the assistant, based on the initial user input, an initial reference to personal information, wherein the initial reference to personal information includes a generic descriptor of an additional user, and wherein the additional user is in addition to the user;
and in response to determining that the initial reference to personal information has not been previously associated with any value that is specific to the user:
executing, by the assistant, a local search of chat history of the user of the computing device to identify the personal information as a value that is specific to the user for the initial reference to personal information;
in response to identifying the initial reference to personal information and in response to determining that the local search of the chat history does not retrieve the personal information as the value that is specific to the user:
generating, by the assistant, a request for additional user input, receiving, by the assistant, an indication of the additional user input, wherein the additional user input identifies a contact entry of the user to be associated with the generic descriptor of the additional user

generating, by the assistant, a request for additional user input, receiving, by the assistant, an indication of the additional user input, wherein the additional user input identifies a contact entry of the user to be associated with the generic descriptor of the additional user;
and in response to identifying the value that is specific to the user, executing, by the assistant, based on the value, the initial command, wherein executing the initial command comprises:
causing a given application, from a plurality of applications installed on the computing device of the user, to execute at least one action associated with the initial command using the value that is specific to the user.
	However, Gruber teaches 
determining, by the assistant, whether the initial user input is a public request or a personal request based on parsing the initial user input ([0254]-[0265], [0729]: the domain of the user input, which provides the type of entity to search for (e.g., external or public vs local or personal) is inferred from the user input);
in response to determining that the initial user input is a public request based on parsing the initial user input:
sending at least a portion of the user input to a search server system to cause a search for information to execute the initial command ([1037]-[1044]: in this example the assistant performs a search for restaurant information using online information sources external to the user’s device);
in response to determining that the initial user input is a personal request based on parsing the initial user input:
identifying, by the assistant, based on the initial user input, an initial reference to personal information, wherein the initial reference to personal information includes a generic descriptor of an additional user, and wherein the additional user is in addition to the user ([0012]: the user enters the command “send him a text message”);
and in response to determining that the initial reference to personal information has not been previously associated with any value that is specific to the user:
executing, by the assistant, a local search of chat history of the user of the computing device to identify the personal information as a value that is specific to the user for the initial reference to personal information ([0012]: the assistant determines who “him” refers to by analyzing context information derived from a current phone call, and/or from any feature, operation, or application on the device);
in response to identifying the initial reference to personal information and in response to determining that the local search of the chat history does not retrieve the personal information as the value that is specific to the user:
([1035]: upon determining that additional user input is required to identify a contact, the assistant prompts the user for additional information);
and in response to identifying the value that is specific to the user, executing, by the assistant, based on the value, the initial command, wherein executing the initial command comprises:
causing a given application, from a plurality of applications installed on the computing device of the user, to execute at least one action associated with the initial command using the value that is specific to the user ([0012], [0092]: the assistant receives a request to send a text message to a user and uses an installed application to send the text message).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gil and Gruber so that a determination of whether a public or personal request is made by the user then in response to making the determination sending the request to a search server system if the request is a public request or performing a local search of the device if a personal request is made and determining if additional input if the local search of the chat history does not retrieve the personal information. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art 

Regarding Dependent Claim 3,
Gil and Gruber teach the method of claim 1. Gil further teaches causing, by the assistant, the computing device to output a request for confirmation of the value that is specific to the user; and receiving, by the assistant, a user confirmation of the value that is specific to the user (Page 2: The dialog flow shown in the screenshot indicates that Siri has outputted a request to confirm that the user’s mother is Maman. The user then provides confirmation.)

Regarding Dependent Claim 8,
Gil and Gruber teach the method of claim 1. Gruber further teaches:
determining, by the assistant, that the initial user input is a public request in response to identifying one or more public entities or public content from the initial user input and determining, by the assistant, that the initial user input is a personal request in response to identifying one or more private entities or private content from the initial user input ([0254]-[0265], [0729]: the domain of the user input, which provides the type of entity to search for (e.g., external or public vs local or personal) is inferred from the user input).

Regarding Dependent Claim 9,
([0012]: the user refers to a contact as “him” when asking the assistant to send a text).  

Regarding Dependent Claim 11,
	Gil and Gruber teach the method of claim 1. Gruber further teaches wherein the computing device comprises the one or more processors or a computing system comprises the one or more processors ([0085]: the computing device includes one or more processors).  

 Regarding Independent Claim 12,
	This claim is similar in scope as claim 1. Gruber further teaches a user interface device ([0302]: a touch screen displaying a graphical user interface); at least one processor; and at least one memory comprising instructions executed by the at least one processor to provide an assistant ([0598]-[0599]: software modules stored in memory and implemented by a processor of the client device are used to provide an assistant). Therefore this claim is rejected using the same rationale.

Regarding Dependent Claim 14,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 17,
([0079]: various intelligent automated assistant embodiments may be implemented by an end-user computer system, computer, network server or server system, mobile computing device (e.g., personal digital assistant, mobile phone, smartphone, laptop, tablet computer, or the like), consumer electronic device, music player, or any other suitable electronic device, router, switch, or the like, or any combination thereof.).  

Regarding Independent Claim 18,
This claim is similar in scope as claim 1. Gruber also teaches a computer-readable storage medium comprising instructions executed by at least one processor of an assistant server system ([0087], [1098]: non-transitory machine-readable storage media storing program instructions are executable to provide an assistant).

Regarding Dependent Claim 21,
Gil and Gruber teach the method of claim 1. Gruber further teaches wherein the given application that executes the at least one action associated with the initial command using the value that is specific to the user is external to the assistant, and wherein the given application is a messaging application ([0012]: a text message application is used to send a text message to a contact identified by the assistant).   


Gil and Gruber teach the method of claim 1. Gruber further teaches in response to identifying the initial reference to personal information and in response to determining that the local search of the chat history does retrieve the personal information as the value that is specific to the user: 
generating, by the assistant and based on a search result responsive to the local search of the chat history, the personal record associated with the user that stores the personal information as the value that is specific to the user, wherein generating the personal record that stores the personal information as the value that is specific to the user comprises storing the association of the generic descriptor to the identified contact entry of the user ([0365], [0634]-[0641]: the assistant may remember certain entities in long-term personal memory associated with the user).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gil, “How to teach Siri your family and friends relationships”, Published 08/01/2013 in view of Gruber (US 2013/0275164) in further view of Gong (US 2003/0167167).
Regarding Dependent Claim 4,
Gil and Gruber teach the method of claim 1. Gil teaches manually creating a personal record according to a predefined schema that specifies a plurality of fields (Pages 3-5: contacts have predefined fields that store personal information and are customizable by the user). Although the process is done manually it is implied that by asking Siri to create a personal record the process is automated by the assistant. Gil and Gruber do not teach wherein 
However, Gong teaches:	
creating, by the assistant, the personal record according to a predefined schema that specifies a plurality of fields ([0088]: a contact record is created by retrieving predefined information);
determining, by the assistant, a particular field from the plurality of fields for storing the value that is specific to the user ([0057], [0088]: profile information is stored in a plurality of fields);
and responsive to determining the particular field is not associated with any value that is specific to the user, populating, by the assistant, the particular field with the value that is specific to the user ([0089]: information not associated with a field is populated by the assistant).
It would have been obvious to combine the teachings of Gil and Gruber with Gong so that the record comprises a plurality of fields specified by a predefined schema and populating the field if no association is found with a value.
One of ordinary skill in the art would be motivated to do so in order to indicate that contact information is missing for a contact (Gong [0088]).

Regarding Dependent Claim 15,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gil, “How to teach Siri your family and friends relationships”, Published 08/01/2013 in view of Gruber (US 2013/0275164) in further view of Miner (US 6,804,332)
Regarding Dependent Claim 10,
Gil and Gruber teach the method of claim 1. Gil further teaches:
receiving, by the assistant, an indication of a subsequent user input that is indicative of a subsequent conversation between the user and the assistant (Page 2: after Siri learns mom is associated with Maman, the phrase “call mom” can be understood by Siri);
and parsing, by the assistant, the subsequent user input to identify a subsequent command (Page 2: the phrase “call mom” is understood to mean call Maman by Siri).
	Gil and Gruber do not teach identifying, by the assistant, based on the subsequent user input, a command to modify the personal information and modifying, by the assistant, based on the subsequent user input, the value that is specific to the user.
	However, Miner teaches using an assistant to modify personal information in response to receiving a command from the user (Col. 43 1-5: an update command is received by the assistant to initiate a dialog to modify a stored contact).

	One of ordinary skill in the art would be motivated to do so in order to improve user experience by allowing an assistant modeled to have human-like qualities to handle carrying out communication tasks (Miner Col. 1 65-67, Col. 2 1-4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176